Citation Nr: 1224029	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-18 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred from February 18, 2010 to February 19, 2010.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from August 1952 to July 1954.                           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 determination by the Department of Veterans Affairs (VA) Tennessee Valley Health Care System (HCS) in Murfreesboro, Tennessee.  In the July 2011 statement of the case, the payments of claims for services rendered on February 17, 2010 was granted.  The remaining portion of the claim for payment of services rendered on February 18 and 19, 2010 was denied.  The Board has listed the issue on the title page accordingly.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In the decision on appeal, the Veteran was found liable for costs associated with private treatment received for respiratory and heart disorders from February 17 to February 19, 2010.  In a later decision, his liability was limited to treatment received between February 18 and February 19, 2010.      

2.  The Veteran is service connected for posttraumatic stress disorder (PTSD) at 50 percent disabling, for an upper right extremity disorder at 30 percent disabling, for residual scarring on the right cheek at 10 percent disabling, for scarring of the hands at 0 percent disabling, and has been in receipt of a total rating based on individual unemployability (TDIU) since December 2005.    

3.  The Veteran is not service connected for a heart disorder or for a respiratory disorder.  

4.  From February 17, 2010 to February 19, 2010, the Veteran received emergency private medical treatment at a private facility for symptoms related to a respiratory disorder and a heart disorder.  



CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of private medical expenses incurred February 18 to February 19, 2010 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Claim for reimbursement of private medical expenses

The record indicates that the Veteran underwent treatment for nonservice-connected respiratory and heart disorders in February 2010 at a private facility.     

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

At the time of his private healthcare in February 2010, the Veteran had been rated as totally and permanently disabled due to his service-connected disorders, and his receipt of a TDIU.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242 (2011) (under 38 U.S.C.A. § 1114(s), an assigned TDIU rating may serve as a basis for establishing a "total rating" under that statute); see also VA Gen. Coun. Prec. 2-94 (Jan. 21, 1994).  The record indicates that he underwent emergency treatment for nonservice-connected respiratory and heart disorders in February 2010 at a private facility.  38 U.S.C.A. 
§ 1728. 

In the September 2010 decision on appeal, the Veteran's claim was denied.  Several reasons were offered for the denial, such as the care was not for a service-connected disorder, the Veteran had other health insurance, a VA facility was available, and the treatment was non emergent.  Later, the claim for coverage regarding costs associated with the Veteran's treatment on February 17, 2010 (to include private ambulance service and services at the hospital) was approved.  But denial of the claim for costs associated with the in-hospital private treatment received between February 18 and 19, 2010 was continued.      

In this decision, the Board is bound by the requirements under relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court of Appeals for Veterans Claims has stated that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  

Nevertheless, based on a review of the entire record, the Board finds that the circumstances surrounding the Veteran's February 2010 care approximate each of the requisite elements under 38 U.S.C.A. § 1728 for reimbursement.  

As indicated, the Veteran was totally and permanently disabled due to several service-connected disorders.  The record indicates that, on February 17, 2010, the Veteran was transported via private ambulance to the Gateway Medical Center emergency room, in Clarksville, Tennessee.  The hospital admission report dated on February 17, 2010 indicated that the Veteran was a 78-year old man with chronic obstructive pulmonary disease (COPD) who had experienced a recent increase in shortness of breath.  The report indicated that the Veteran's shortness of breath had worsened on the day of admission, and that the Veteran's sputum had changed color to yellow, had increased in quantity, and that he had diffuse chest pain that was pleuritic.  He also had a fever, had a headache, and had been exposed to a grandchild who had been experiencing flu-like symptoms.  The report indicated that the Veteran was found to be hypoxic in the emergency room, and was provided with nebulizer treatments and supplemental oxygen.  On examination, the Veteran was described as an elderly man in "mild respiratory distress" and "mildly pale, afebrile[.]"  A chest x-ray indicated left lower lobe opacity and probable fluid level.  The assessment noted COPD exacerbation probably due to "community acquired" pneumonia.  The pneumonia severity index was noted as 98, and the risk of mortality was noted as 9.5, class 4.  

A treatment note dated on February 18, 2010 indicated that the Veteran continued to experience chest pain, that he described as left sided, and as sharp rather than dull.  He described the pain as radiating to his left arm.  The pain "comes on any time" and was not related to any physical exertion, deep inspiration, or coughing.  Examination of the chest indicated scattered crackles.  The examiner noted no sweating, palpitation, weakness, edema, orthopnea, or paroxysmal nocturnal dyspnea.  The examiner noted normal carotid upstroke without any bruit, no jugular venous distention, no palpable apex, normal heart sounds, and no murmur, gallop, or click.  The examiner noted EKG results which showed normal sinus rhythm without ST-T changes.  Examination indicated normal cardiac enzymes.  Moreover, the note indicated that the Veteran had undergone stress tests in recent history, which had been "perfectly normal[.]"  However, the treating physician characterized the Veteran's chest pain as "very atypical."  Due to the normal findings previously, the examiner found cardiac catheterization warranted "to make sure that we have not missed anything."  The examiner further stated that, due to weak left radial pulse, "I wonder whether he has left subclavian artery stenosis[,]"  which should be inquired into via cardiac catheterization.  

A hospital discharge summary dated on February 20, 2010 noted admission diagnoses of pneumonia and COPD exacerbation, and discharge diagnoses of pneumonia, COPD exacerbation, and coronary artery disease.  This report provided additional detail regarding the February 18 decision to conduct heart catheterization, and the left heart catheterization completed on February 19, 2010.  The report again noted the Veteran's chest pain as "atypical."  As the Veteran had only undergone noninvasive testing of his heart previously, the examiner found heart catheterization warranted.  The report noted that catheterization revealed a heart defect (80% ostial lesion), but that the defect was unrelated to the Veteran's reported chest pain.  Nevertheless, the Veteran was advised regarding treatment and medication for his heart disease.  

The Board further notes that the Veteran indicated during his hearing that he attempted to direct emergency medical personnel to transfer him to the VA facility in Nashville, Tennessee, but that his wishes were not heeded.  Moreover, he indicated that while undergoing inpatient treatment at the private facility, he similarly requested transfer to the VA facility.  But again his wishes were not heeded.  The Board finds this testimony persuasive as no evidence of record contradicts the Veteran's account.  Moreover, the Board found the Veteran credible during his hearing.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In any event, it is clear from the record that the Veteran was not in a position to direct his emergency medical treatment on February 17, 2010 - i.e., as an elderly man in a hypoxic state, he was not in a position to tell the ambulance drivers where he should be taken.  The record simply indicates that the Veteran was taken to an emergency room that EMT personnel found appropriate based on the emergent circumstances they encountered upon their initial assessment of the Veteran.  Indeed, the record indicates that, based on the Veteran's inability to breathe, any delay in his treatment "would have been hazardous to life or health" and any attempt by him to direct his care would not have been "reasonable" or "prudent."  38 U.S.C.A. § 1728.  It is likely that, based on this evidence, the Veteran's claim for reimbursement was granted for February 17, 2010.  

The Board finds that the Veteran's medical status was equally emergent on the following two days.  On February 18, he continued to complain of chest pain, which the treating physician found "very atypical[.]"  As indicated in the reports summarized above, the medical professionals treating the Veteran suspected that the Veteran was then undergoing heart distress.  To determine whether that was the case, "invasive" assessment was necessary.  As indicated in the reports, the professional impression at that time was that the Veteran's previous heart assessment may have been inadequate given that it was "noninvasive" and given the Veteran's "very atypical" current symptoms.  Based on these professional assessments, a delay in medical inquiry and treatment - or a transfer to another medical facility - would reasonably have been considered hazardous to life or health.   

In February 2010, the Veteran had been in receipt of a total rating.  As such, the disorder(s) for which he was treated is not controlling here.  Moreover, the record demonstrates that the Veteran was not in a position to direct his emergency medical treatment on February 17, 2010 - i.e., as the record indicates he was hypoxic, he was not in a position to tell the ambulance drivers where he should be taken.  The record simply indicates that the Veteran was taken to an emergency room that EMT personnel found appropriate based on the emergent circumstances they encountered upon their initial assessment of the Veteran.  Indeed, the record indicates that, based on the Veteran's inability to breathe, any delay in his treatment "would have been hazardous to life or health" and any attempt by him to direct his care would not have been "reasonable, sound, wise, or practical."  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In sum, the Veteran's claim approximates each of the criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  His claim should therefore be approved.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).   



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to payment or reimbursement of private medical expenses incurred from February 18, 2010 to February 19, 2010 is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


